CONCURRING OPINION.
Appellant was charged with a capital offense. The law contemplated that he be represented by counsel; and the court, in obedience to the statute, had appointed counsel. In the opinion of the writer, the appellant was entitled to have the management *Page 663 
of his case left in their hands. The order of trial had, upon an agreement of severance, been fixed with the sanction of the court by an order duly entered. The appellant was an ignorant man, unacquainted with the English language. He was incapable of deciding upon matters of procedure. In acting upon his acquiescence in setting aside the order of trial and in ignoring the protest of his attorneys, in the opinion of the writer, the wright of appellant to representation of counsel which is guaranteed by the Bill of Rights and by statutory enactments was in a degree abridged. See Roe v. State, 25 Texas Crim. App. 66; Patterson v. State, 60 S.W. Rep. 560; Walker v. State, 32 Tex.Crim. Rep.; McLean v. State, 32 Tex. Crim. 521; Huntley v. State, 34 S.W., Rep. 923; Dougherty v. State, 33 Tex.Crim. Rep.; Kuehn v. State, 47 Tex. Crim. 637; Spangler v. State, 42 Tex.Crim. Rep.; Jackson v. State, 55 Tex.Crim. Rep.. Inasmuch as no injury is pointed out, and my associates are of the opinion that the record is such as to negative any suggestion of injury, I do not dissent from the result of the appeal. I merely make these remarks so that it may be understood that the procedure adopted is not in accord with my view of the law.